Opinion issued August 2, 2012




                                       In The
                                Court of Appeals
                                      For The
                           First District of Texas


                               NO. 01-12-00071-CV


                    DORIS COLLEN WILLETTS, Appellant

                                          V.

                     MORRISON O. WILLETTS, Appellee


                    On Appeal from the 245th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2010-75588


                        MEMORANDUM OPINION

      Appellant, Doris Collen Willetts, has failed to timely file a brief. See TEX. R.

APP. P. 38.6(a) (governing time to file brief), 38.8(a) (governing failure of appellant
to file brief).   After being notified that this appeal was subject to dismissal,

appellant did not respond. See TEX. R. APP. P. 42.3(b) (allowing involuntary

dismissal of case).

      We dismiss the appeal for want of prosecution for failure to timely file a brief.

      We dismiss any pending motions as moot.

                                  PER CURIAM

Panel consists of Justices Bland, Massengale, and Brown.




                                          2